Citation Nr: 1724726	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  15-03 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected dermatophytosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Airforce from June 1957 to August 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2014 rating decision in which the RO denied an increased rating for service-connected dermatophytosis.  The claims file reflects that the Veteran filed a notice of disagreement (NOD) in October 2014 (although the actual document is not of record, and it could not be located).  See October 2014 letter to the Veteran, in which the RO indicated that his NOD was received on October 7, 2014.  A statement of the case (SOC) was issued in January 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2015.

In January 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the undersigned agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

As for the matter of representation, the Veteran was previously represented by the Pennsylvania Department of Military and Veterans Affairs.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in August 2013.  However, in March 2015, that organization revoked its representation.  Subsequently, in August 2015, the Veteran filed a new VA Form 21-22, designating Disabled American Veterans as his representative (thereby revoking the previously-filed power of attorney), and that organization has filed written argument on the Veteran's behalf.  The Board recognizes the change in representation.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Pertinent to the August 30. 2013 claim for increased rating, the Veteran's dermatophytosis has not been symptomatic, although he has some scarring associated with prior surgeries and other unrelated skin conditions, particularly, actinic keratosis,  

3.  The schedular criteria are adequate to evaluate the Veteran's dermatophytosis at all pertinent points, and no claim of unemployability due to this disability has been raised.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for dermatophytosis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code (DC) 7813-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a March 2014 pre-rating letter sent to the Veteran in connection with his claim, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claim on appeal is the transcript of the January 2017 Board hearing, along with written statements by the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As for the Board hearing, the Veteran had the opportunity to present oral testimony before the undersigned Veterans Law Judge.  During the Board hearing, the undersigned identified the issue on appeal, and testimony was elicited with respect to the Veteran's symptoms and treatment.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to any of these claims, on these facts, such omission was harmless, as nothing gave rise to the possibility during the hearing or since that there is any existing, outstanding evidence pertinent to this claim to obtain or submit.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010),

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran seeks a rating in excess of 10 percent for his service-connected dermatophytosis, currently rated under DC 7813-7806.  Under DC 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated for disfigurement of the head, face, or neck under DC 7800; scars under DC 7801, 802, 7803, 7804, or 7805; or rated for dermatitis under DC 7806, depending upon the predominant disability.  The evidence of record reflects that the Veteran has not exhibited any disfigurement or scarring as a result of his dermatophytosis.  38 C.F.R. § 4.118, DC 7813 (2016).  Therefore, the Veteran has been assigned a 10 percent disability rating under DC 7806.

Under DC 7806, a noncompensable rating is assigned for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2016).  A 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum, 60 percent rating is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Considering the pertinent evidence of record in light of the applicable criteria, the Board finds that a rating in excess of 10 percent for dermatophytosis is not warranted at any point pertinent to the current claim on appeal.

The Veteran's medical treatment records reflect that the he has been seen by a private dermatologist for various skin problems.  In February 2012, treatment notes reflect that the Veteran reported several scaly lesions on his lateral forehead and temples.  An evaluation of scarring revealed no evidence of recurrence of skin cancer (diagnosed in 2009).  An examination of his lateral forehead revealed dozens of pink scaly macules.  The dermatologist also examined his right cheek which revealed three millimeter translucent subtle white macules, and examined his right anterior tibia which revealed eight millimeter pink plaques.  The Veteran was diagnosed with actinic keratosis.  In March 2012, an examination revealed that there was mild erythema and desquamation of the forehead.  During a July 2012 examination, lesions on the Veteran's right cheek were noted.  His forehead was noted as smooth with no residual actinic keratosis.  Both of his cheeks had multiple pink scaly patches, and his scalp (frontal hairline to posterior vertex) had dozens of pink scaly macules.  His right tibia had eight millimeter pink patches with small focus of medium brown macular pigment.  In October 2012, an examination revealed that there was moderate erythema and crusting of his treated area.  

During his January 2013 examination, the Veteran reported that he did not notice any additional lesions.  An evaluation of scarring revealed no evidence of recurrence of skin cancer.  His right frontal scalp had a 10 millimeter scaly patch and his scalp and cheeks had no residual actinic keratosis.  During his July 2013 examination, the Veteran reported that since his last appointment, he noticed new lesions on his right medial thigh.  An evaluation of his right medial thigh revealed an eight millimeter pink scaly plaque.  His right frontal scalp showed no residual lesions.  An evaluation of his scarring revealed no evidence of recurrence of skin cancer.  

In March 2014, the Veteran reported a lesion on the left nape of his neck.  He also reported erosion on his upper forehead from two months ago.  A surgical pathology diagnosis revealed a benign epidermoid cyst in his left nape of neck.  Upon examination, his left nape of the neck had an eight millimeter subcutaneous cyst.  His middle upper back had a seven millimeter hyperkeratotic plaque.  An evaluation for scarring revealed no evidence of recurrence of skin cancer.    

An August 2014 VA examination report noted a diagnosis of dermatitis in 1958.  The examiner indicated that he was unable to review the Veteran's dermatologist history as it was not on VBMS. The examiner stated that he gathered from the Veteran's description of his treatment, that he was being treated for actinic keratosis with topical therapy two to three times a week for the past five years.  The examiner noted that the Veteran's skin conditions did not impact his ability to work.  The Veteran reported that when he did work (he is currently retired), he would try not to work around chemicals.  

In a February 2015 statement written on his VA Form 9, the Veteran stated that he believed his dermatophytosis and actinic keratosis is a result of his skin "soaking in" jet fuel that he contends he was exposed to during service.  

In an August 2015 Disability Benefits Questionnaire (DBQ), the following skin diagnoses were noted: basal cell cancers diagnosed in October 2009; basal cell cancers diagnosed in September 2011; squamous cell carcinoma diagnosed in July 2013; epidermoid cyst diagnosed in March 2014; and actinic keratosis diagnosed in March 2015.  The examiner noted that the Veteran had scarring as a result of surgical removal of skin cancers.  The examiner noted that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.

In a December 2015 DBQ, the examiner noted that the Veteran had been diagnosed with dermatophytosis, chronic, in 1960, and actinic keratosis in 2011.  The examiner noted that the Veteran's basal cell cancer was an incidental finding the day of his examination in 2009, and was unrelated to his service-connected dermatophytosis or diagnosed actinic keratosis.  The examiner noted that the Veteran had been treated with a topical medication in the past 12 months for his actinic keratosis of the scalp, face, neck, chest, arms, and legs.  When asked to indicate the Veteran's visible skin conditions; and to indicate the approximate total body area and approximate total exposed body area affected on current examination, the examiner noted that the Veteran did not have dermatitis that was visible.  The examiner also noted that there was no exposure for dermatophytosis and less than five percent exposure for actinic keratosis.  The examiner noted that there were small surgical scars of the right supraorbital area, the nose, and the right and left lower leg that were all in the range of one to two centimeters.  The examiner identified the cause/origin of the Veteran's left calf from removal of actinic keratosis, and noted that the scars on his trunk or extremities are not painful or unstable.  The examiner identified the cause/origin of his left supraorbital scar to be from surgical removal of basal cell carcinoma in July 2013.  He noted that the scar was not painful or unstable.  The examiner noted that the right supraorbital scar and nose scar had surface contour depression on palpitation and that there was hypopigmentation.  The examiner noted no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner noted that the scars did not impact his ability to work. 

The December 2015 examiner was asked to opine on whether the Veteran's actinic keratosis as least likely s not was a progression of his service-connected dermatophytosis.  The examiner found that the two conditions, dermatophytosis and actinic keratosis, are not medically related.  He further explained that the diagnosed actinic keratosis is a separate entity entirely from the service-connected dermatophytosis and unrelated to it.  He stated that the medical literature does not support a medical relationship.  He concluded that there is no scientific evidence that dermatophytosis is related to actinic keratosis.  The examiner was also asked to provide an opinion as to whether the Veteran's diagnosed actinic keratosis as least likely as not was related to exposure to jet fuel while in service.  The examiner found that it was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected dermatophytosis.  

In an April 2016 statement of accredited representative, the Veteran, through his representative, asserted that the Veteran's actinic keratosis is intertwined with his dermatophytosis.  He also stated that the December 2015 medical opinion failed to provide sufficient rationale for the examiners opinion that the keratosis was not related to the Veteran's fuel exposure.  

During the January 2017 Board hearing, the Veteran testified that his chest, sides, back, and legs are affected by his skin conditions.  He stated that if he scratches, his skin gets irritated and could bleed.  He stated that he was on medication indefinitely.  He stated that Dr. S.D. provided an opinion that there was a correlation between the Veteran's dermatophytosis and actinic keratosis; and the doctor related his actinic keratosis to exposure in service.  He also stated that he had asked his doctor at a VA clinic about his skin, and was told that it is a possibility that it could be from working with jet fuel.  

The Board finds that a rating in excess of 10 percent for service-connected dermatophytosis is not warranted at any time pertinent to the current claim for increase.  The above-described evidence reflects that the Veteran has not been treated for dermatophytosis since 1960.  His medical treatment records show extensive treatment for other skin conditions, such as basal cell cancer and actinic keratosis; however, no treatment has been noted for the Veteran's service-connected dermatophytosis.  Specifically, in the December 2015 DBQ examination report, the examiner noted that there was no exposure for dermatophytosis.  He also noted that the Veteran did not have any dermatitis that was visible.  Rather, the examiner found the Veteran's scars to be a result of basal cell cancer and actinic keratosis.  The examiner did not find that the Veteran had any disfigurement of the head, face, or neck.  At the time of the December 2015 examination, the Veteran was using topical medication; however, it was noted to be for his diagnosed actinic keratosis and not for his service-connected dermatophytosis.  

With respect to the Veteran's assertions that his diagnosed actinic keratosis is intertwined with his service-connected dermatophytosis, and that his actinic keratosis and dermatophytosis is a result of his contended jet fuel exposure, the Board notes that in a January 1961 rating decision, the RO granted service connection only for dermatophytosis, chronic.  In his VA Form 9, the Veteran contended that his diagnosed actinic keratosis is a result of an in service event or injury.  However, no claim for service connection for actinic keratosis has ever been adjudicated by the RO and is not before the Board.  Moreover, there is no medical evidence whatsoever to support the Veteran's assertions that his skin disabilities are related.

The Board points out that the Veteran, as a lay person, is certainly competent to describe matters within his personal knowledge, such as nature and frequency of his skin symptoms.  See, e.g, Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the Board finds no reason to question the veracity of such assertions, he is deemed credible in this regard.  However, the Veteran is not competent to determine that there is a medical relationship between his actinic keratosis and dermatophytosis, as this is a complex medical matter requiring medical training and expertise.  .  See 38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Here, in the only medical opinion to address this matter, the December 2015 DBQ examiner-a competent medical professional-found that the Veteran's service-connected dermatophytosis is a separate entity entirely from his diagnosed actinic keratosis and is unrelated.  The Board accepts this opinion as probative.. 

Under these circumstances, the Board finds that the record presents no basis for assignment of a rating for dermatophytosis greater than the 10 percent assigned.  under DC 7813-7806 at any pertinent point.  As noted, a rating in excess of 10 percent would require exposure of at least 20 percent and at least systemic therapy.  As neither level of impairment has been shown here, the record provides no basis for a higher, schedular rating for the Veteran's dermatophytosis. 

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's dermatophytosis been shown to reflect so exceptional or so unusual a picture as to render the schedular criteria for rating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected dermatophytosis at all pertinent points.  The rating schedule fully contemplates the type and extent, frequency or severity of described symptomatology associated with dermatophytosis, and provides for higher ratings based on more significant impairment.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's dermatophytosis is appropriately rated as a single disability, and, except as medically indicated otherwise, his symptoms have been considered in the evaluation of the disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance so as to render the schedular rating criteria for evaluating the disability inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of a higher, extra-schedular rating are not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if a claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that the Veteran is retired.  However, there is no evidence or argument that the Veteran's service-connected dermatophytosis, alone, has actually or effectively rendered him unable to obtain or retain substantially gainful employment at any point pertinent to the current claim.  The August 2014 VA examiner found that the Veteran's skin conditions did not impact his ability to work. Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to his dermatophytosis has not been raised in conjunction with the current claim for higher rating, and need not be addressed herein. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's dermatophytosis, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating for the disability at issue at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for service-connected dermatophytosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


